United States Court of Appeals
                   For the Eighth Circuit
               ___________________________

                       No. 14-1871
               ___________________________

                          Shawn Williams

               lllllllllllllllllllll Plaintiff - Appellant

                                   v.

  Raina Martin; Superintendent Dave Dormire; Dr. Hardman

             lllllllllllllllllllll Defendants - Appellees

Jefferson City Correctional Center Classification Staff; J. Landis

                    lllllllllllllllllllll Defendants

                         Ronda L. Quigley

              lllllllllllllllllllll Defendant - Appellee

                     Jeff Norman; Alan Earls

                    lllllllllllllllllllll Defendants
                            ____________

            Appeal from United States District Court
      for the Western District of Missouri - Jefferson City
                        ____________

                   Submitted: February 4, 2015
                    Filed: February 27, 2015
                         [Unpublished]
                         ____________
Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Missouri inmate Shawn Williams appeals from the order of the District Court1
granting summary judgment to defendants in his 42 U.S.C. § 1983 action. After
de novo review, see Green v. Dormire, 691 F.3d 917, 921 (8th Cir. 2012) (standard
of review), we agree with the District Court’s analysis and its determination that
summary judgment was warranted on the record. Accordingly, we affirm the
judgment, see 8th Cir. R. 47B, and we deny Williams’s pending motion.
                       ______________________________




      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                       -2-